Case: 20-50885    Document: 00516451149       Page: 1    Date Filed: 08/29/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 29, 2022
                               No. 20-50885                         Lyle W. Cayce
                             Summary Calendar                            Clerk


   David Roy Hutchings,

                                                        Plaintiff—Appellant,

                                    versus

   County of Llano, Texas; Llano County Sheriff’s
   Office; 424th Judicial District Court, Llano County,
   Texas; Llano Central Appraisal District; Llano County
   Tax Assessor/Collector; Llano Independent School
   District; Llano County Emergency Services; Ron
   Cunningham, Llano County Judge; Judge Evan Stubbs, Llano
   County; Bill Blackburn, Sheriff of the Llano County Sheriff’s Office;
   Scott Dudley, Llano Central Appraisal District; Kris Fogelberg,
   Officer in the Llano County Tax Assessor/Collector’s Office; Mac
   Edwards, Officer/Superintendent of the Llano ISD; Gilbert
   Bennett, Officer of Llano County Emergency Services; Joyce Gillow,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:20-CV-308


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
Case: 20-50885      Document: 00516451149          Page: 2    Date Filed: 08/29/2022

                                    No. 20-50885


   Per Curiam:*
          David Roy Hutchings filed a civil lawsuit alleging that taxes were
   illegally assessed on his property and that his property was then illegally
   seized through a state court proceeding after he failed to pay the taxes. The
   district court dismissed the action for lack of subject matter jurisdiction. On
   appeal, Hutchings argues that the district court erred in finding his claims
   barred by the Tax Injunction Act, 28 U.S.C. § 1341; the Rooker-Feldman
   doctrine; and judicial immunity. In addition, Hutchings argues that the
   district court erred in granting a motion to stay discovery.
          The Tax Injunction Act bars the district court from considering
   Hutchings’ claims because the Act applies to municipal as well as state taxes,
   and Texas courts are more than capable of adjudicating his claims. See Home
   Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 n.6 (5th
   Cir. 1998); McQueen v. Bullock, 907 F.2d 1544, 1547 (5th Cir. 1990). As for
   the Rooker-Feldman doctrine, Hutchings argues that the state court
   proceedings were void ab initio and, therefore, the doctrine does not apply.
   While our sister circuits disagree on whether there is an exception to Rooker-
   Feldman for void proceedings, we have neither recognized nor rejected that
   exception. See Nunu v. Texas, 2022 WL 820744, at *2 (5th Cir. Mar. 17,
   2022). We again decline to pass on the matter here as, even if such an
   exception exists, it has only been applied in the bankruptcy context. Id.
   Because Hutchings’ claims do not arise in that context, Rooker-Feldman
   applies.
          Next, Hutchings’s argument that the presiding state judge was not
   entitled to judicial immunity because he acted in the complete absence of
   jurisdiction by failing to take an oath of office swearing or affirming that he



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-50885      Document: 00516451149           Page: 3    Date Filed: 08/29/2022




                                     No. 20-50885


   would defend the United States Constitution falls flat. Hutchings admitted
   before the district court that the judge in question “did in fact timely sign and
   file the Oath and Statement required by the Texas Constitution,” but he
   pressed that the judge did not take the oath required by Article VI of the
   United States Constitution. That is a distinction without a difference. The
   United States Constitution requires that officers, including the judge at issue
   here, “be bound by Oath or Affirmation, to support this Constitution.” U.S.
   Const. art VI § 3. The Texas Constitution requires that same judge to
   swear an oath to, inter alia, “preserve, protect, and defend the Constitution
   and laws of the United States.” Tex. Const. art. XVI § 1(a). By swearing
   the oath required by the Texas Constitution, the judge swore the oath
   required by the United States Constitution. Thus, Hutchings has failed to
   show that the presiding judge was acting in the complete absence of
   jurisdiction, and judicial immunity applies. Boyd v. Biggers, 31 F.3d 279, 284
   (5th Cir. 1994); see Thomas v. Burkhalter, 90 S.W.3d 425, 427 (Tex. App.
   2002); Murphy v. State, 95 S.W.3d 317, 320 (Tex. App. 2002); see also
   Ijadimini v. Holder, 550 F. App’x 250, 251 (5th Cir. 2013).
          Finally, we can discern no abuse of discretion in the district court’s
   decision to grant a motion to stay discovery. See Petrus v. Bowen, 833 F.2d
   581, 583 (5th Cir. 1987).
          The judgment of the district court is AFFIRMED.




                                          3